[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Inaya Foster was adjudicated delinquent on one count of assault in violation of R.C. 2903.13(C)(2). Counsel for Foster contends that there are no infirmities in the adjudication and disposition of Foster, and that the appeal is frivolous. Pursuant to Anders v. California1 and Freels v. Hills,2 counsel requests that this court conduct an independent review of the record to determine if the proceedings in the trial court were free from prejudicial error. Counsel has also filed a motion to withdraw as Foster's attorney, and has notified Foster of his conclusions regarding her appeal.
After a thorough review of the record, we are satisfied that the proceedings in which Foster was adjudicated a delinquent and committed to the Department of Youth Services were free from prejudicial error. Accordingly, we affirm the judgment of the trial court and overrule counsel's motion to withdraw. We find the appeal to be frivolous under App.R. 23 and R.C. 2505.35, but we refrain from taxing costs and expenses against Foster because she is clearly indigent.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Painter and Sundermann, JJ.
To the Clerk:
Enter upon the Journal of the Court on April 5, 2000
per order of the Court.
  __________________ PRESIDING JUDGE DOAN
1 (1967), 386 U.S. 738, 87 S.Ct. 1396.
2 (C.A.6, 1988), 843 F.2d 958.